Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Firstly, neither the subject matter of clam 8 nor the disclosure within paragraph [0034] of the published application provides support for the amendment to claim 1 concerning the mixing step.  Both claim 8 and paragraph [0034] pertain to obtaining the polyurethane; mixing is only disclosed within paragraph [0034], wherein it occurs prior to reaction, wherein reaction occurs without further addition of components.  The “one-step” language pertains to reacting or obtaining without further addition of components.  As disclosed within paragraph [0034], mixing of the components is disclosed as occurring prior to reaction without more.  These is no disclosure that mixing of all of the components occurs at the same time.
	Secondly, regarding claim 1, support has not been found for changing “double bond functionality” to “bond functionality”; furthermore, it is unclear what constitutes “bond functionality”, as claimed.  Since applicants have amended “double bond functionality” to read “bond functionality”, it is presumed that applicants intend that the 
3.	Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, it is unclear how to interpret the required bond functionality of component c), because claim 1 specifies that the compounds of c) have at least one carbon-carbon double bond yet claim 1 further specifies that the bond functionality of compound c) is greater than 1.  As aforementioned within paragraph 2, applicants have failed to define “bond functionality”.  Applicants’ statement that a person of ordinary skill in the art would readily understand that compounds having at least one double bond also have a bond functionality greater than one cannot be understood.  The examiner has no idea what applicants are attempting to claim or explain.
	Secondly, with respect to claim 1, the basis of the percent value for the double bond density of compound c) has not been specified.  Applicants’ claim language is confusing since bonds do not have mass; applicants should clarify the language in accordance with the computation disclosure set forth within paragraph [0025] of the published application. 
Thirdly, with respect to claims 14 and 15, the claimed methods are indefinite, because no definitive process steps have been claimed.  Despite applicants’ response, “using” is not a definitive process step.  A process in and of itself intrinsically conveys 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pajerski (US 2006/0089453 A1).
	Pajerski disclose the reaction product of a polyisocyanate, corresponding to applicants’ component (a); polyols corresponding to applicants’ component (b), wherein 
6.	Though the unsaturated compounds of Pajerski contain multiple polymerizable double bonds and include species that correspond to those disclosed by applicants, the 
7.	Applicants’ amendment has been addressed above within the body of the rejection.  Furthermore, applicants’ response is not commensurate in scope with the claims.  Despite applicant’s response, the argued amendment mandates only the mixing of (a)-(c); the amendment in no way mandates anything with respect to reacting the components or obtaining a polyurethane material in one step.  
8.	Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuntimaddi et al. (US 2002/0187857 A1).
	Kuntimaddi et al. disclose an interpenetrating polymer network, wherein a MDI-terminated prepolymer, derived from polytetramethylene ether glycol, is reacted with butanediol in the presence of a reaction system comprising butadiene and an initiator.  The NCO/OH ratio is 1:0.95.  See Example 2.  To the extent claimed, the disclosure of Example 2 is considered adequate to meet the method of claim 14.  It has not been established that the method of claim 1 yields a patentably distinct product.
9.	Despite applicants; response, applicants have not established that the claimed process yields a patentably distinct product.  Regardless of the claimed mixing step, the skilled artisan would reasonably expect the respective compositions to yield the same product, because each product would be expected to yield an interpenetrating polymer network.  The butadiene reactant of the respective compositions is not reactive with the . 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765